Citation Nr: 0812919	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-15 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which denied the benefit sought 
on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has PTSD due to his service in 
Vietnam.  In a September 2005 statement, the veteran reported 
stressors of his unit coming under attack from sniper fire.  
The veteran reported that many soldiers in his unit were 
killed in these attacks and that the sniper fire was so bad 
that bulldozers were used to mow down trees that concealed 
the snipers.  At one point a Captain had his unit stand down 
after a fellow soldier was killed by a sniper.  The veteran 
named this comrade who had been killed.  The RO contacted the 
Marine Corps University Archive Center and received 
confirmation of this death, but the RO noted that the veteran 
and dead comrade were in different units of the 7th 
Engineering Battalion.  An attempt should be made to 
determine if the veteran's unit and the dead comrade's unit 
were together on May 13, 1967.

In April 2005, the veteran received a diagnosis of chronic 
PTSD and chronic major depression from a private medical 
doctor.  The statement from that doctor indicated that the 
veteran began having nightmares in 1968 and currently has 
nightmares three to four times a week.  

The Board also notes that the private medical statement 
submitted contains information that the veteran is receiving 
100 percent disability benefits from the Social Security 
Administration (SSA).  The RO has not attempted to obtain 
records from the SSA.  VA has an obligation to obtain records 
from the SSA.  See e.g., Murincsak v. Derwinski, 2 Vet. App. 
363 (1992), Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request the names, addresses, and dates of 
treatment or examination, of all health 
care providers who have provided him 
psychiatric treatment.  After obtaining 
any necessary authorizations from the 
veteran, the RO should request copies of 
the records of such identified treatment 
or examinations.  

2.  Obtain records from the Social 
Security Administration concerning the 
veteran's award of disability benefits and 
the medical records on which it is based.

3.  The RO should attempt to verify 
whether the veteran's unit (CoB, 7th EngrBn 
(Rein)) was working with the named dead 
comrade's unit (3d Bridge Company 7th 
EngrBn 1st MarDiv) on May 13, 1967.  The RO 
should also attempt to obtain the command 
chronology of the veteran's unit for the 
month of May 1967.  

4.  If a stressor is verified, schedule 
the veteran for an examination to 
ascertain the nature of all psychiatric 
disability(ies) present and the proper 
diagnosis(es) thereof, specifically to 
include whether PTSD is present.  
Appropriate psychological testing should 
be accomplished.  If PTSD is diagnosed, 
the examiner must specify for the record 
the stressor relied upon to support the 
diagnosis.  The report of examination 
should include the complete rationale for 
all opinions expressed.  The claims file 
must be made available to the examiner for 
review. 

5.  When the above actions have been 
accomplished, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the veteran and his 
representative the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


